                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:19-cv-00135-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                        ORDER
                                 )
ERIK A. HOOKS, et al.,           )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion to Stay

Proceedings. [Doc. 139].

      For the sake of judicial economy, the Court herein incorporates its

Orders at Docket Nos. 77, 80, 91, 116, 121, and 137 in this matter.

      Plaintiff moves the Court to temporarily stay the proceedings in this

matter. [Doc. 139]. As grounds, Plaintiff states that he “is not in possession

of his full case file in this matter” and the remainder of the file is “in the legal

storage area of the prison.” [Id. at 2]. Plaintiff states that he has been unable

to access his stored legal materials due to staffing shortages and COVID

restrictions. [Id.]. Plaintiff was advised in response to a request to access

his stored legal property that, due to COVID restrictions, he “may not be able

to access [his] legal storage until further notice.” [Id. at 8]. Plaintiff states



        Case 3:19-cv-00135-MR Document 140 Filed 09/16/21 Page 1 of 3
that he “can not [sic] prosecute this case without his complete case file.” [Id.].

He asks for a 60 to 90 day stay so that he can file motions related to “a)

discovery b) rule 4(m) and to c) vacate the current scheduling order.” [Id.].

      The Court will deny Plaintiff’s motion. The discovery period in this case

is closed. As such, discovery motions would not be entertained in any event.

Similarly, the deadline, after many extensions, for Plaintiff to identify and

serve the Doe Defendants in this matter has also expired. Moreover, the

record reflects that Plaintiff received responses to discovery requests that

were designed to identify any remaining Doe Defendants in sufficient time to

meet the extended deadline before it expired. As such, any motions for

additional time under Rule 4(m) to identify and serve Defendants in this

matter would be denied.

      Finally, Plaintiff states he needs the proceedings to be stayed so that

he can move to vacate the current scheduling order. There are no grounds

for such relief and the Court will not stay these proceedings so that Plaintiff

may have time to pursue a fruitless endeavor.

      The dispositive motions deadline in this case is October 8, 2021. [Doc.

116]. As previously, repeatedly admonished, the Court will not extend the

dispositive   motion’s    deadline    in       this   case   absent   extraordinary

circumstances. And the Court will not sua sponte extend this deadline on


                                           2

        Case 3:19-cv-00135-MR Document 140 Filed 09/16/21 Page 2 of 3
the record before it.   Should Plaintiff not gain access to legal property

required for him to adequately prepare a dispositive motion or respond to

Defendants’ dispositive motion(s), he may seek an extension of this

deadline.   Plaintiff is admonished, however, that he should include

documentation evidencing the unavailability of the legal property he requires

with any such motion.

                                  ORDER

     IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 139] is

DENIED in accordance with the terms of this Order.

     IT IS SO ORDERED.

                                   Signed: September 16, 2021




                                       3

       Case 3:19-cv-00135-MR Document 140 Filed 09/16/21 Page 3 of 3
